DETAILED ACTION
	This is a final Office Action on the merits for application 16/992,523. Receipt of the amendments and arguments filed on 08/22/2022 is acknowledged.
Claims 1 and 7-25 are pending.
Claims 2-6 are cancelled.
Claims 1 and 7-25 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 defines “the at least one spacing wing,” which lacks antecedent basis and renders the claimed invention indefinite since such an element has not been defined previously from which claim 9 depends from and one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in light of the specification and drawings, claim 9 is considered to depend from claim 8, which initially defines such a wing. Furthermore, claim 10 includes similar limitations and is similarly rejected and interpreted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-15, and 18-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Belinda et al. (U.S. Patent 9,216,847).
Regarding claim 1, Belinda et al. disclose a construction spotter comprising:
a web (#1040; see figure 32) extending in a longitudinal direction (the web extends into both longitudinal and lateral directions, where the longitudinal direction extends between and along the line from holes #1043), having a top surface (the top surface of figure 32) and a bottom surface (#1041), and defining a pair of holes (#1043) extending through from the top surface to the bottom surface (see figure 32) and being longitudinally spaced from each other (see figure 33);
a first flange (the right flange #1050 of figure 32) and a second flange (the left flange #1050 of figure 32) longitudinally spaced from one another (see figure 32), the first and second flanges extending downwardly from the web (see figure 32), each flange including a pair of laterally spaced apart legs (#1054 and #1056) defining a passthrough recess (#1052) therebetween; and
a support member (#1012 or #1062) extending downwardly from the bottom surface of the web (see figure 38) and extending along at least a portion of the longitudinal distance between the first flange and the second flange (see figure 38, where the flanges #150 extend from opposite ends of the spotter and the support member #1012/1062 extend along at least a portion between such flanges), wherein
the spotter is positionable with the web extending across a decking plank and a beam underlying the decking plank extending through the passthrough recess between the legs of each respective flange (see figure 37), and the support member abutting a surface of the decking plank to provide a clearance between the top surface of the web and the surface of the decking plank (see figure 37, where the members #1012/1062 are configured to abut a surface of the decking plank, where such a plank is not positively defined).
Regarding claim 7, Belinda et al. disclose the flanges are outwardly flexible relative to the web in the longitudinal direction (the plastic material of the spotter as well as the construction of the flanges, such as the notches #1014, allow such flanges to be outwardly flexible as defined).
Regarding claim 8, Belinda et al. disclose at least one spacing wing (#1060) extending from at least one of the legs (see figure 32), the at least one spacing wing being configured to provide a spacing between a leading decking plank and an adjacent trailing decking plank (see figures 32 and 37).
Regarding claim 9, Belinda et al. disclose at least one of the at least one spacing wing extends from each of the legs (see figure 32).
Regarding claim 10, Belinda et al. disclose the at least one spacing wing extending in the longitudinal direction within a range of approximately 1/16 inch to approximately ¼ inch (see col. 8, ll. 55-64, where the 3/16 to ¼ inch thickness range falls within the range as defined).
Regarding claim 11, Belinda et al. disclose each of the holes extends through the support member (see figures 32 and 38, where the holes extend through the rounded portions of support member #1062).
Regarding claim 12, Belinda et al. disclose the support member comprises a series of longitudinally spaced ribs, the ribs extending in a lateral direction (figure 38 depicts the member #1012 comprises of ribs on the longitudinal ends thereof that extend laterally on either side of the flanges #1050 or member #1062 comprises of laterally extend ribs that are longitudinally spaced with respect to holes #1043).
Regarding claim 13, Belinda et al. disclose the ribs have an arced contour in a lateral direction substantially perpendicular to the longitudinal direction (see figure 38, where the member #1012 or member #1062 comprises of curved ribs that extend in the vertical direction perpendicular to the longitudinal direction).
Regarding claim 14, Belinda et al. disclose the support member has an arced contour in a lateral direction substantially perpendicular to the longitudinal direction (see figure 38, where the member #1012 or member #1062 comprises of curved ribs that extend in the vertical direction perpendicular to the longitudinal direction).
Regarding claim 15, Belinda et al. disclose a ramp that transitions upwardly from the web to an end shoulder from which each flange extends downwardly (see figure 32, where the web comprises of a rectangular depression and a ramp that extends upwardly from the depression to the perimeter of the spotter that ends in the lip #1012 and flanges #1050).
Regarding claim 18, Belinda et al. disclose the web defines a handle grippable by an individual and having a first lateral width W1, and the flanges each has a second lateral width W2 that is less than the first lateral width W1 (see figure 35, where the width of the flange is less than the overall width of the web, where the web is configured to be grabbed by a user’s hand).
Regarding claim 19, Belinda et al. disclose each of the flanges is outwardly flexible in the longitudinal direction relative to the web (see figure 35, where the notches #1014 and the plastic material of the spotter configure the flanges to extend outwardly away from the web).
Regarding claim 20, Belinda et al. disclose a construction spotter comprising:
a web (#1040) extending in a longitudinal direction (the web extends into both longitudinal and lateral directions, where the longitudinal direction extends between and along the line between holes #1043), having a top surface (the top surface of figure 32) and a bottom surface (#1041), and defining a pair of holes (#1043) extending through from the top surface to the bottom surface (see figure 32) and being longitudinally spaced from each other (see figure 33);
a first flange (the right flange #1050 of figure 32) and a second flange (the left flange #1050 of figure 32) longitudinally spaced from one another (see figure 32), the first and second flanges extending downwardly from the web (see figure 32), each flange including a pair of laterally spaced apart legs (#1054 and #1056) defining a passthrough recess (#1052) therebetween; and
a support member (#1062) extending downwardly from the bottom surface of the web (see figure 38), wherein
each hole of the pair of holes extends through a portion of the support member (see figure 38, where the support member #1062 comprises of rounded portions so that the holes #1043 extend through a portion thereof), and
the spotter is positionable with the web extending across a decking plank and a beam underlying the decking plank extending through the passthrough recess between the legs of each respective flange (see figure 37), and the support member abutting a surface of the decking plank to provide a clearance between the top surface of the web and the surface of the decking plank (see figure 37, where the member #1062 is configured to abut a surface of the decking plank and where such a decking plank is not positively defined).
Regarding claim 21, Belinda et al. disclose a ramp on each longitudinal end of the web, each ramp transitioning upward in the longitudinal direction between one respective end of the web and a respective flange (see figure 32, where the web comprises of a rectangular depression and a ramp that extends upwardly from the depression to the perimeter of the spotter that ends in the lip #1012 and flanges #1050).
Regarding claim 22, Belinda et al. disclose the support member has a longitudinal extent that is less than a longitudinal extent between the opposite ends of the web (such a support member #1062 comprises of a longitudinal extent that is less than the entire web extent that extends to the flanges as depicted in figure 38).
Regarding claim 23, Belinda et al. disclose a construction spotter comprising:
a web (#1040) extending between opposite ends (the left and right ends of figure 38) and defining a pair of spaced apart alignment holes (#1043);
a first flange (the right flange #1050 of figure 32) proximate one of the opposite ends of the web and defining a first passthrough recess (#1052);
a second flange (the left flange #1050 of figure 32) proximate the other of the opposite ends of the web and defining a second passthrough opening (#1052) substantially aligned with the first passthrough opening; and
a support member (#1012 or #1062) extending downward from one side of the web (see figure 38), the support member having an arced contour that is convex in the downward direction (see figure 38, where the spotter is oriented so that the support member extends downwardly from hole #1042 in a convex manner along one of its contours).
Regarding claim 24, Belinda et al. disclose the holes extend through a portion of the support member (see figures 32 and 38, where the hole extends through the arced contour portion of the support member).
Regarding claim 25, Belinda et al. disclose the support member comprises a plurality of longitudinally spaced ribs (support member #1062 comprises of a plurality of interconnected ribs which are longitudinal spaced from one another between flanges #1050).

Claims 1, 7 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Belinda et al., using a different interpretation and embodiment.
Regarding claim 1, Belinda et al. disclose a construction spotter comprising:
a web (#140) extending in a longitudinal direction (left to right direction of figure 6), having a top surface (the top surface of figure 6) and a bottom surface (the bottom surface of the web #140 of figure 6), and defining a pair of holes (#142/144) extending through from the top surface to the bottom surface (see figures 6 and 10) and being longitudinally spaced from each other (see figure 6);
a first flange (the right flange #150 of figure 6) and a second flange (the left flange #150 of figure 6) longitudinally spaced from one another (see figure 6), the first and second flanges extending downwardly from the web (see figure 6), each flange including a pair of laterally spaced apart legs (#154 and #156) defining a passthrough recess (the recess between legs #154 and #156) therebetween; and
a support member (#112) extending downwardly from the bottom surface of the web (see figure 6) and extending along at least a portion of the longitudinal distance between the first flange and the second flange (see figure 6), wherein
the spotter is positionable with the web extending across a decking plank and a beam underlying the decking plank extending through the passthrough recess between the legs of each respective flange (see figure 7), and the support member abutting a surface of the decking plank to provide a clearance between the top surface of the web and the surface of the decking plank (see figure 7, where the member #112 is configured to abut a surface of the decking plank).
Regarding claim 7, Belinda et al. disclose the flanges are outwardly flexible relative to the web in the longitudinal direction (the plastic material of the spotter as well as the construction of the flanges as extending from the top surface of the web between the support member #112 allow such flanges to be outwardly flexible as defined).
Regarding claim 12, Belinda et al. disclose the support member comprises a series of longitudinally spaced ribs, the ribs extending in a lateral direction (see figure 6, where the ribs can be considered formed on opposite sides of the flanges #150 so as to be lateral and longitudinally spaced from one another).
Regarding claim 13, Belinda et al. disclose the ribs have an arced contour in a lateral direction substantially perpendicular to the longitudinal direction (see figure 10, where the ribs of the member #112 curve downwardly in the vertical direction perpendicular to the longitudinal direction).
Regarding claim 14, Belinda et al. disclose the support member has an arced contour in a lateral direction substantially perpendicular to the longitudinal direction (see figure 10, where the ribs of the member #112 curve downwardly in the vertical direction perpendicular to the longitudinal direction).
Regarding claim 15, Belinda et al. disclose a ramp that transitions upwardly from the web to an end shoulder from which each flange extends downwardly (see figure 6, where the web comprises of a rectangular depression and a ramp that extends upwardly from the depression to the flanges #150).
Regarding claim 16, Belinda et al. disclose the ramp allows longitudinally outward flexation of the flanges relative to the web (see figure 6, where the ramp and attachment of the flanges to the ramp, along with the material of the spotter, allows for outward flexation of the flanges relative to the web).
Regarding claim 17, Belinda et al. disclose the spotter is sized relative to the decking plank and shaped such that a natural inward return force after outward flexation of the flanges applied a moderate clamping force to front and rear edges of the decking plank (as depicted in figure 6, the flanges #150 can be flexed outward and the plastic material of the spotter thus provides a force to return the flange to the natural position so as to be configured to apply a moderate clamping force as defined).
Regarding claim 18, Belinda et al. disclose the web defines a handle grippable by an individual and having a first lateral width W1, and the flanges each has a second lateral width W2 that is less than the first lateral width W1 (see figures 6 and 7, where the width of the web is wider than the width of the flanges, and where the web is capable of being gripped by a user’s hand, thus meeting such limitations as defined).
Regarding claim 19, Belinda et al. disclose each of the flanges is outwardly flexible in the longitudinal direction relative to the web (the plastic material of the spotter as well as the construction of the web and the flange allows flexing of the flanges outwardly away from the bottom surface of the web).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the embodiment of figure 6 of Belinda et al. does not meet the newly added claim limitations of the independent claims and thus does not anticipate the claimed invention, such arguments are not considered persuasive. Applicant argues that element #112 of Belinda et al. cannot be a support member that extends along at least a portion of the longitudinal distance between the first and second flanges; however, figure 8 clearly shows that the flanges #150 are the outermost extent of the spotter along the vertical longitudinal direction as depicted in figure 8 and thus the element #112 extends between the flanges and thus along the longitudinal distance between such flanges. The rejections are thus considered proper and are upheld.
Regarding Applicant’s arguments that Belinda et al. fails to disclose holes that extend through the web, the embodiment of figure 38 of Belinda et al. shows that the support member can instead comprise of element #1062, where holes #1043 extend through curved portions of such a support member and thus meet such limitations as presently added. It is suggested that Applicant further define the structure of the support member and the hole in relation to the support member in order to define the presently claimed invention over the prior art of record.  
Regarding Applicant’s arguments that the prior art of record do not disclose the limitations of claim 23 defining the arced contour is convex in a downward direction, Applicant does not define such a downward direction or an orientation of the spotter for where the contour is to extend downward from. The spotter of figure 38 of Belinda et al. can be oriented in such a manner that the support member #1062 comprises of an arced contour section which extends downwardly and thus meets such limitations as broadly defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635